Citation Nr: 0106735	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-25 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

2.  Evaluation of lumbosacral strain, currently evaluated as 
20 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to July 1970 
and from August 1970 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


REMAND

In the veteran's substantive appeal, dated in November 1999, 
it was alleged that the RO failed to fulfill its statutory 
duty to assist the veteran with his claim.  However, neither 
the veteran nor his representative identified the assistance 
which they felt was needed.  The veteran or his 
representative should notify the RO of the assistance they 
seek in the development of this claim.  

In October 1998, the veteran's representative requested the 
RO to obtain and consider the veteran's medical records 
without identifying their location.  The veteran or 
representative should identify all pertinent records they 
want the RO to obtain and consider.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

A VA spine examination was conducted in July 1999.  The 
veteran gave a history of pain in the back going down to his 
legs.  On examination, it was noted that the veteran had pain 
in the back going down to the posterior thighs.  However, in 
measuring the range of lumbosacral spine motion, the examiner 
did not report the effects of pain on motion.  Specifically, 
the examiner did not report whether pain stopped motion at 
the reported point or whether the pain began earlier in the 
range of motion and the veteran continued despite pain.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
determined that 38 C.F.R. § 4.40 specifically refers to 
disability due to lack of normal "endurance", provides for 
a rating to be based on "functional loss . . . due to . . . 
pain", and states that "a part which becomes painful on use 
must be regarded as seriously disabled."  (Emphasis by 
Court).  Furthermore, section 4.40 provides that "[i]t is 
essential that the [rating] examination . . . adequately 
portray the . . . functional loss."  (Emphasis by Court).  
The examiner should express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  
These determinations should, if feasible, be 'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups.  DeLuca, at 205. 

The VA psychiatric examination addressed some of the rating 
criteria for PTSD; however, it did not address all of the 
criteria for 70 percent or 100 percent ratings.  The veteran 
should be afforded another VA psychiatric examination to 
determine if the veteran meets any of the criteria for 70 
percent or 100 percent ratings.  

In October 1998, the veteran's representative requested a 
social and industrial survey to determine the functional 
impairment resulting from the service-connected disabilities.  
The Board agrees that such a survey is desirable.  

Accordingly, this case is REMANDED for the following:

1.  The veteran or his representative 
should notify the RO of any further 
development which they believe is 
warranted in this case.  

2.  The RO should send the veteran, 
through his representative, releases to 
identify medical records that they want 
VA to obtain and consider.  After 
receiving the completed releases, the RO 
should develop the requested information 
in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

3.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder, including a copy of this 
Remand, must be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The physician should provide complete 
rationale for all conclusions reached and 
should specifically express an opinion on 
the following questions:  

a.  What is the range of lumbosacral spine 
motion, describing any limiting factors.  
If the veteran experiences pain on motion, 
the physician should express an opinion as 
to the credibility of the complaints and 
the specify the evidence on which he bases 
his assessment.  The doctor should report 
at what point in the range of motion any 
pain appears and how it affects motion.  

b.  Describe all functional loss affecting 
the lumbosacral spine, including more 
movement than normal (instability), any 
locking, weakened movement, fatigability 
and lack of endurance, incoordination, 
swelling, deformity, atrophy of disuse, 
disturbance of locomotion or interference 
with weight bearing.  If possible, the 
examiner should describe the functional 
impairment in terms of the degree of 
additional range-of-motion lost.  

c.  A VA examiner previously expressed an 
opinion as to the impact of the veteran's 
back disability on his ability to work.  
The examiner should express an opinion as 
to the impact of the service-connected 
lumbosacral strain and PTSD, without 
consideration of the other non-service-
connected disorders.  

4.  The veteran should be afforded a VA 
psychiatric examination for his service-
connected PTSD.  The entire claims 
folder, including a copy of this Remand, 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion as to 
whether the service-connected PTSD and 
lumbosacral strain prevent the veteran 
from engaging in substantially gainful 
employment.  

5.  A social and industrial survey should 
be conducted.  The surveyor should 
express an opinion as to the impact of 
the service-connected PTSD and 
lumbosacral strain on the veteran's 
ability to secure or follow a 
substantially gainful occupation.

6.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


